THE COURT.
The allegations contained in the petition and the amended petition for a writ of habeas corpus this day filed in the above-entitled matter fail to state facts sufficient to justify the issuance of the writ.  The ordinance of the city of Los Angeles No. 77,000 complained of in said petitions as being invalid and void and which is referred to by citing only certain parts and provisions thereof, with the general allegation that the quoted portions are in conflict with each other, cannot be passed upon by this court without a copy of the ordinance in full. This court cannot take judicial cognizance of city ordinances.
The allegation that certain sections of ordinance No. 77,000 of the city of Los Angeles are in conflict with section 330a of the Penal Code is insufficient to justify the issuance of the writ for the reason that said ordinance is not set out and we *725are not furnished with a copy thereof, nor with a copy of the complaint on which defendant was tried and convicted.
The petition and the amended petition for the writ of habeas corpus are therefore both denied.